         Case 7:20-cv-00004-HL Document 12 Filed 07/01/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


KENNETH JOHNSON and JACQUELYN
JOHNSON, as Co-Administrators for
and on behalf of the Estate of
KENRICK LAMAR JOHNSON, a minor,

      Plaintiffs,
                                                Civil Action No. 7:20-CV-4 (HL)
v.

BRIAN BELL, et al.,

      Defendants.

                                     ORDER

      Plaintiffs Kenneth Johnson and Jacquelyn Johnson, the parents of

Kendrick Lamar Johnson, who tragically died on or around January 10 or 11,

2013, filed this lawsuit on behalf of the deceased’s estate on January 9, 2020.

(Doc. 1). Plaintiffs allege that Defendants Brian Bell, Brandon Bell, Richard “Rick”

Bell, Lowndes County School District, Chris Prine, Wesley “Wes” Taylor, Stryde

Jones, Stephen Wesley Owens, Lowndes County, Dr. Maryanne Gaffney-Kraft,

and Rodney Bryan caused the death of Kendrick Johnson and are liable to his

estate for conspiring to cover up the circumstances surrounding Johnson’s death

and conspiring to interfere with the rights of the estate to access both state and

federal courts. (Doc. 1, p. 1-2).

      Nearly six months after filing their lawsuit, Plaintiffs still had not provided

the Court with proof of serving Defendants with copies of the Summons and
         Case 7:20-cv-00004-HL Document 12 Filed 07/01/20 Page 2 of 4



Complaint. Accordingly, on June 1, 2020, the Court entered an Order directing

Plaintiffs to show cause why this case should not be dismissed for failure to

effect service pursuant to Federal Rule of Civil Procedure 4(m). (Doc. 7). Now

before the Court is Plaintiffs’ response to the Court’s Order. (Doc. 8).

      Federal Rule of Civil Procedure 4(m) requires a plaintiff to serve process

on a defendant “within 90 days after the complaint is filed.” Fed.R.Civ.P. 4(m). If

the plaintiff fails to do so, “the court – on motion or on its own after notice to the

plaintiff – must dismiss the action without prejudice against that defendant or

order that service be made within a specified time.” Id. But, “if the plaintiff shows

good cause for the failure, the court must extend the time for service for an

appropriate period.” Id.

      Good cause exists, “only when some outside factor, such as reliance on

faulty service, rather than inadvertence or negligence, prevented service.”

Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007)

(internal punctuation and quotation omitted). Absent a showing of good cause,

the district court may in its discretion extend the time for service. See Horenkamp

v. Van Winkle and Co., Inc., 402 F.3d 1129, 1132 (11th Cir. 2005). In making

this decision, the district court shall “consider whether any other circumstances

warrant an extension of time based on the facts of the case. Only after

considering whether any such factors exist may the district court exercise its



                                          2
         Case 7:20-cv-00004-HL Document 12 Filed 07/01/20 Page 3 of 4



discretion and either dismiss the case without prejudice or direct that service be

effected within a specified time.” Lepone-Dempsey, 476 F.3d at 1282.

      Plaintiffs here have not shown good cause for their failure to serve

Defendants. This action was filed on January 9, 2020. Plaintiffs waited 54 days,

or until March 3, 2020, to even request that summons issue for Defendants Brian

Bell, Brandon Bell, and Richard Bell. (Docs. 3, 4, 5). Plaintiffs delayed 81 days to

request that summons issue for the remaining Defendants on March 30, 2020.

(Doc. 6). Under Rule 4(m), the deadline to complete service expired on April 8,

2020. Fed. R. Civ. P. 4(m). As of June 8, 2020, the date Plaintiffs responded to

the Court’s show cause order and 152 days after Plaintiffs filed their Complaint,

Plaintiffs had yet to complete service. (Doc. 8).

      Counsel for Plaintiffs explains that shortly after filing the lawsuit he

contacted prior counsel for the Bell Defendants to inquire whether he would

accept service. (Doc. 8, ¶ 3). Having not been retained in this case, the attorney

indicated that he could not accept service. (Id.). Plaintiffs’ attorney then states

that he hired a private investigator to locate the Bells. (Id.). However, counsel

does not indicate when he contacted the investigator or what other efforts he

made to serve these Defendants. Counsel offers no explanation for why he

neglected to serve the other eight Defendants named in the lawsuit prior to the

expiration of the 90-day period for service.



                                          3
         Case 7:20-cv-00004-HL Document 12 Filed 07/01/20 Page 4 of 4



      Plaintiffs’ counsel also states that because of his age and medical history,

he falls within a high-risk category for COVID-19. (Id. at ¶ 4). While the Court is

sensitive to counsel’s medical concerns and is aware of the impact of the

pandemic on counsel’s home community, counsel’s invocation of the pandemic

standing alone is unavailing. Counsel has not otherwise explained the delay in

arranging for service prior to the declaration of the state of emergency, nor has

he shown specifically how the pandemic has impeded his efforts to serve

Defendants. 1

      Finding that Plaintiffs have not demonstrated good cause for the failure to

perfect service of process and that no other circumstances warrant the extension

of time for service, the Court DISMISSES Plaintiffs’ Complaint (Doc. 1) without

prejudice. In light of the dismissal, the Court DENIES as moot Defendants’

motions to dismiss (Docs. 9, 10, 11).

      SO ORDERED this 1st day of July, 2020.


                                        s/ Hugh Lawson________________
                                        HUGH LAWSON, SENIOR JUDGE

aks




1Governor Brian Kemp announced the public health state of emergency for
Georgia on March 14, 2020. See https://gov.georgia.gov/press-releases/2020-
03-16/kemp-declares-public-health-state-emergency.
                                       4
